UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ELVIS SANCHEZ
Plaintiff,
- against -

ciTY oF NEW YoRK, CAPTAIN
WHITAKER, cAPTAlN sTANLEY,
CAPTAIN WHITE, cAPTAiN MONROE,
INTAKE sEcURITY, TONY DURANTE,
cAPTAIN oLANIYAN, c.o. DAIF, c.o.
KEELY, cAPTAIN NAJAH, c.o. WoLAK,
c.o. LITWENAK, c.o. TAVERAS, c.o.
Woons, AYODELE GREEN, CESAR
THOMAS, PIERRE PROVILON, ToMMY
MICHAEL, BEATRIZ NUNEZ, RoNAN
DAVID TRoJNoWsKI, and AUGUSTIN
GoMEZ,

Defendants.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

M

18 civ. 1259 (PGG) (sN)

h g Plaintiff Elvis Sanchez brings this Section 1983 action against the City of

New York and twenty-one supervisors and officers of the New York City Department of

Corrections (“DOC”). Plaintiff»~ Who Was held as a pretrial detainee at a DOC facility - alleges

that Defendants violated his constitutional rights by failing to protect him from attacks by other

inmates, and by failing to provide adequate medical care after he Was assaulted by his fellow

inmates .

Defendant City of New York (the “City”) and Defendants Durante, Whitaker, and

Stanley (coilectively “Defendants”) have moved to dismiss. (Mtn. (Dkt. No. 23)) On February

6, 2019, Magistrate Judge Sarah Netburn issued a Repoit and Recommendation (“R&R”)

 

recommending that this Couit grant Defendants’ motion as to the City, Whitaker, and Stanley,
and deny the motion as to Durante. (R&R (Dkt. No. 71) at ll)1
Defendants filed timely objections to the R&R. (Def. Obj. (Dkt. No. 72)) Having
reviewed Defendants’ objections, this Court will adopt Judge Netburn’s R&R in part as set forth
below, and will grant Defendants’ motion to dismiss in its entirety.
BACKGROUND

I. FACTS

Between 2014 and 2015, Plaintiff was heid as a pretrial detainee at the Anna M.
Kross Center (“AMKC”) on Rikers Island. (Crnplt. (Dkt. No. 2) at 3-9) During this time, he
was assaulted on four occasions by other inmates (@ at 3) Plaintiff alleges that he Was
assaulted because of the nature of the charges against him » which involved a sexual offense
against a child - and Defendants’ deliberate indifferences. (I_d_.)

On November 6, 2014, while Plaintiff Was at court, AMKC inmates “went
through his court papers . . . and discovered he was being accused of a sexual offense against a
M.” (l_cL at 5 (emphasis in original)) Plaintiff was subsequently “attacked in the bathroom”
by other inmates. (Ldr:) Plaintiff screamed during the attack, but no correction officer came to
assist him. (ld~.) After the attack, Plaintiff asked correction officers to move him to a new
housing unit, but they ignored his request. (Li~.) Plaintiff was “jumped again” later that day, and
suffered “nose bleeding, facial laceration and head and neck trauma.” (l_cL at 4, 12) Plaintiff
received medical attention eight hours after the second attack. (Ld_. at 4) DOC Captain Whitaker

“gave Plaintiff [an] inmate voluntary statement form after [the] 11-6~2014 attack.”2 (Id.)

 

l All references to page numbers in this Order are as reflected in this District’s Electronic Case
Filing system.
2 This is the Complaint’s sole factual allegation against Defendant Whitaker.

 

Plaintiff states that on January 16, 2015, he “rnade very clear to . . . [Defendant]
Stanley . . . that because [his] court papers [and] indictment [were] circulating around [AMKC]

. . . and because [he] feared for his life and safety, [he Wanted to be] place[d] in protective
custody[,] or at least transfer[red] to [the] Manhattan Detention Center.” (l@ at 4-5) Plaintiff
alleges that “Defendant Warden Tony Durante” knew “from reports” that Plaintiff’s “court
papers w indictment was circulating around [the AMKC].” (Ld. at 5)

Defendant Stanley “disregarded” Plaintiff’ s request to be placed in protective
custody or transferred, and Plaintiff was subsequently “attacked by three African-American
gangmembers four hours later after they found out about his Criminal Ch__arge_s.” (l_¢ (ernphasis
in original)) Plaintiff suffered a “nose fracture, [a] black eye, [and a] scar [on his] forehead{,]
and {his] right arm [was] beaten with [an] object.” (ld at 12)

On February 25, 2015, Plaintiff was moved to a new housing unit at AMKC. (LQ
at 5) Just before the transfer, Plaintiff told Captain White - who was handling the transfer a that
inmates had learned that he was “in iail for a sexual offense against a child,” and had requested
that he be held in protective custody or transferred to the Manhattan Detention Center. (E. at 6)
(ernphasis in original). Captain White nonetheless attempted to place Plaintiff in “housing area
15 iower,” but the inmates there told Captain White that “if [she brought] that U in here, we
are going to get his ass.” (Li at 6 (emphasis in original))

Captain White then brought Plaintiff “to intake to rehouse him.” (_i_d_. at 7) While
Plaintiff was being reassigned, Captain White received a call requiring her to place Plaintiff in
“one of the bullpens” while she went to “take care of the matter.” (Ld.) After being placed in the
bullpen, Plaintiff tried “to stop every officer that passed by,” saying “get me out of here,” but

“plaintiffs crys were disregarded for hours.” (E. at 8) “At around 7:3() pm the plaintiff was

 

 

attacked [by inmates] in that bullpen.” (l_cL) Despite Plaintiff‘s cries for help, Plaintiff did not
receive assistance for three hours, when a captain interviewed him about attack and took
photographs of his injuries. (L at 9) Plaintiff suffered “shattered teeth, injuries to {his] eyes,
nose, mouth, head, chest, legs, neck and back, land a] broken front tooth.” (l_c"ll at 12) Plaintiff
Was later transported to Elmhurst Hospital where he received treatment for “cuts, lacerations on
his body and face as well as multiple bruises and swelling in [his] face and body.” (l”dwl at 9-10)

The next day, Plaintiff Was returned to AMKC and placed in a bullpen. (lmd: at 10)
Plaintiff alleges that the bullpen was unheated in “20 ~ 30 degree weather,” that he went “without
[a] meal for like five days straight,” and that he was not able to shower. (I_d.) A clinic physician
gave him Motrin, “but it did not help the pain.” (L)

II. PROCEDURAL HIST()RY

The Complaint Was filed on February 12, 2018, and alleges Section 1983 claims
for deliberate indifference and failure to provide medical care against, among others, the City,
DOC Warden Durante, and DOC Captains Stanley and Whittaker. (Crnplt. (Dkt. No. 2) at 12-
20)

Tlie City and Defendants Durante, Stanley, and Whitaker moved to dismiss
pursuant to Fed. R. Civ. P. lZ(b)(6). (Dkt. No. 23) On October 31, 2018, this Court referred
Defendants’ motion to Judge Netburn. (Referral (Dkt. No. 45)) On December 7, 2019, Judge
Netburn issued an Order setting a December 31, 2018 deadline for Plaintiff to file an opposition
to Defendants’ motion. (Order (Dkt. No, Sl)) Plaintiff did not file an opposition to Defendants’
motion. On February 6, 2019, judge thburn issued an R&R recommending that this Court
dismiss the claims against the City, Whitaker, and Stanley, but deny the motion to dismiss as to
Durante. (R&R (Dkt. No. 7'1) at ll) Copies of the R&R were mailed to the parties on Febiuary

6, 2019. gas

 

28 U.S.C. § 636(b)(l)(C) provides that, “[wjithin fourteen days after being served
with a copy, any party may serve and file written objections to [a magistrate judge’sj proposed
findings and recommendations . . .”3 28 U.S.C. § 636(b)(l)(C); g ginst Fed. R. Civ. P. 72(b)(2)
(“{w]ithin 14 days after being served with a copy of the recommended disposition, a party may
serve and file specific Written objections to the proposed findings and recommendations”).

Defendants filed timely objections to the R&R. (Def. Obj. (Dkt. No. 72))
Defendants’ objections are limited to Judge Netburn’s recommendation that this Court deny
Defendants’ motion with respect to Durante. (LCL) Plaintiff did not file objections to the R&R,
but did request leave to amend the Complaint. (Dkt. No. 73) Judge Netburn denied his request
without prejudice to renewal following this Court’s ruling on Defendants’ motion to dismiss.

(Dl<t. No. 74)

 

3 The R&R recites the requirement that the parties must file objections within fourteen days of
service, pursuant to Rule 72 of the Federal Rules of Civil Procedure, and the consequences for a
failure to timely obj ect:

NOTICE OF' PROCEDURE FOR FILING OBJECTIONS TO THIS
REPORT AND RECOMMENDATION

'l`he parties shall have fourteen days from the service of this Report and
Recommendation to file written objections pursuant to 28 U.S.C. § 636(b)(l) and
Rule 72(b) of the Federal Rules of Civil Procedure. §ee ali Fed. R. Civ. P. 6(a), (d)
(adding three additional days when service is made under Fed. R. Civ. P. 5(b)(2)(C),
(D), or (F)), A party may respond to another party’s objections within fourteen days
after being served with a copy. Fed. R. Civ. P. 72(b)(2). Such objections shall be
filed with the Clerk of the Court, with courtesy copies delivered to the chambers of
the Honorable Paul G. Gardephe at the United States Courthouse, 40 Foley Square,
New Yorl<, New Yor‘k 10007, and to any opposing parties §§ 28 U.S.C. §
636(b)(l); Fed. R. Civ. P. 6(a), 6(d), 72(b). Any requests for an extension of time for
filing objections must be addressed to Judge Gardephe. The failure to file these
timely objections will result in a waiver of those objections for purposes of appeal.
S_ee 28 U.S.C. § 636(b)(1)', Fed. R. Civ. P. 6(a), 6(d), 72(b)', Thomas v. Arn, 474 U.S.
140 (1985).

(R&R (Dkt No. 71) at ll-l2) (emphasis in original).

 

DISCUSSION
I. LEGAL STANI)ARI)S
A. Review of a Magistrate Judge’s Report and Recomrnendation

This Court “may accept, reject, or modify in whole or in part” findings or
recommendations issued by a magistrate judge. 28 U.S.C. § 636(b)(1).

A district court must review d_e_ w “those portions of the report or specified
proposed findings or recommendations to which objection is made.” ldw. “To the extent,
however, that the party makes only conclusory or general arguments, or simply reiterates the
original arguments, the Court will review the Report strictly for clear error.” Indymac Bank,

F.S.B. v. Nat’l Settlement Agencv, lnc., 7 Civ. 6865 (LTS), 2008 WL 48l0043, at *1 (S.D.N.Y.

 

Nov. 3, 2008); Ortiz v. Barkley 558 F. Supp. 2d 444, 451 (S.D.N.Y. 2008) (“Reviewing courts
should review a report and recommendation for clear error where objections are merely
perfunctory responses, argued in an attempt to engage the district court in a rehashing of the
same arguments set forth in the original petition.” (citation and internal quotation marks
omitted)).

A “party generally waives judicial review of an issue[j when he or she fails to
make timely objection to a magistrate judge’s report, as long as all parties receive clear notice of
the consequences of their failure to object.” DeLeon v. Strack, 234 F.3d 84, 86 (2d Cir. 2000)

(citing Small v. Sec’y of Health & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (p§:r curiam));

 

see also Mario v. P & C Food Markets. Inc., 313 F.3d 758, 766 (2d Cir. 2002) (°‘Where parties
receive clear notice of the consequences, failure timely to object to a magistrate’s report and

recommendation operates as a waiver of further judicial review of the magistrate’s decision.”).

 

 

Here, as discussed above, Defendants filed timely objections to Judge Netbum’s
recommendation that Defendants’ motion to dismiss be denied as to Durante. (Def. Obj. (Dkt.
No. 72)) Accordingly, this recommendation is subject to d_e M review.

Plaintiff has not filed objections to Judge Netburn’s R&R, despite clear warning
that a failure to file objections would result in a waiver of j udicial review. (R&R (Dkt. No. 71)
at 11-12) Accordingly, Plaintiff has waived judicial review. § Spence v. Superintendent,
Great Meadow Corr. Facilitv, 219 F.3d 162, 174 (2d Cir. 2000) (“Failure to timely object to a
report generally waives any further judicial review of the findings contained in the report.”).

This rule is non-jurisdictional, however, and because “its violation may be
excused in the interests of justice,” QQLJM, 234 F.3d at 86 (citing Roldan v. Racette, 984 F.2d
85, 89 (2d Cir. 1993)), this Court will go onto consider whether there is any “‘clear error on the
face of the record”’ that precludes acceptance of the magistratejudge’s recommendations
regarding the claims against the City, Stanley, and Whitaker. Wingate v. Bloomberg, No. ll
Civ. 188 (JPO), 2011 WL 5106009, at *1 (S.D.N.Y. Oct, 27, 2011) (quoting Fed. R. Civ. P.
72(b) advisory committee note', citing Nelson v. Smith, 618 F. Supp. 1186, 1189 (S.D.N.Y.
1985) (“To accept the report and recommendation of a magistrate, to which no timely objection
has been made, a district court need only satisfy itself that there is no clear error on the face of
the record.”)).

B. l\/Iotion to Dismiss Standard

“To survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Ashcroft v.
lgb_al, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corn. v. Twomblv, 550 U.S. 544, 570 (2007)).

“1n considering a motion to dismiss . . . the court is to accept as true all facts alleged in the

 

complaint,” Kassner v. 2nd Ave. Delicatessen, lnc., 496 F.3d 229, 237 (2d Cir. 2007) (citing
Dougherty v. Town ofl\l. Hernpstead Bd. of Zoning Appeals, 282 F.3d 83, 87 (2d Cir. 2002)),
and must “draw all reasonable inferences in favor of the plaintiff.” lg (citing Fer'nandez v.
Moff 471 F.3d 45, 51 (2d Cir. 2006)).

A complaint is inadequately pleaded “if it tenders ‘naked assertion[s]’ devoid of
‘further factual enhancement,”’ M, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557), and
does not provide factual allegations sufficient “to give the defendant fair notice of what the claim
is and the grounds upon which it rests.” Port Dock & Stone Corp. v. Oldcastle Northeast, lnc.,
507 F.3d 117, 121 (2d Cir. 2007) (citing Twombly, 550 U.S. at 555). “Threadbare recitals of the
elements of a cause of action, supported by mere conclusory statements, do not suffice [to
establish entitlement to relief|.’1 qua_l, 556 U.S. at 678.

A“IM se complaint . . . [is] interpret[ed] . . . to raise the ‘strongest [claims] that

[it] suggest[s].”’ Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011) (quoting Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (p_e_r curiam)); § Weixel v. Bd. of Educ. of

 

City of New York, 287 F.3d 138, 145-46 (2d Cir. 2002) (‘iWhen considering motions to dismiss a

”’

ppg §§ complaint such as this, ‘courts must construe [the complaint] broadly. . . . (quoting C_r_u;
v. Gomez, 202 F.Sd 593, 597 (2d Cir. 2000))). “However, although prg §§ filings are read
liberally and must be interpreted ‘to raise the strongest arguments that they suggest,’ a ig §§
complaint must still ‘plead sufficient facts to state a claim to relief that is plausible on its face.”’
§V_i_lde_r, 175 F. Supp. 3d at 87 (internal citations omitted)`. Moreover, “the court need not accept
as true ‘conclusions of law or unwarranted deductions of fact,”’ Whitfield v. O’Connell, No. 09

Civ. 1925 (WI~IP), 2010 WL 1010060, at *4 (S.D.N.Y. l\/iar. 18, 2010) (quoting First Nationwide

Bank v. Gelt Funding Corp., 27 F.3d 763, 771 (2d Cir. 1994)), and “‘[tjhreadbare recitals of the

 

elements of a cause of action, supported by mere conclusory statements, do not suffice,”’ even
for purposes of a plo § complaint Harris v. l\/lills, 572 F.Bd 66, 72 (2d Cir. 2009) (quoting
lg@, 556 U.S. at 678).

II. PLAINTIFF’S CLAIM AGAINST DEFENDANT DURANTE

A. The R&R and Defendants’ Obiections

Judge Netbum recommends that this Court deny Defendants’ motion with respect
to the deliberate indifference claim against Warden Durante. (R&R (Dkt. No. 71) at 8, ll) As
discussed above, Defendants filed timely objections to this recommendation, so the Court will
review this portion of the R&R § Qymo.

Judge Netburn concludes that the Complaint contains sufficient facts to plead a
Section 1983 deliberate indifference claim against Warden Durante under a theory of supervisor
liability; “Although thin, [Plaintiff’s] allegation is enough . . . to allege that Defendant Durante
‘faii[ed] to act on information indicating that unconstitutional acts were occurring.’ Those
unconstitutional acts include a violation of [Plaintiff’s] right to be confined under conditions that
are free from violence and danger.” (M at 8 (quoting Hernandez v. Keane, 341 F.3d l37, 145
(2d Cir. 2003)) Accordingly, Judge Netburn recommends that Defendants’ motion be denied
with respect to the claim against Durante.

Defendants object to Judge Netburn’s recommendation, arguing that Plaintiff has
not stated a claim for supervisor liability against Durante. Defendants contend that “a plaintiffs
mere allegation that a high-ranking official knew of alleged constitutional violations through
some unspecified writing is insufficient to plausibly infer supervisory liability.” (Def. Obj. (Dkt.

No. 72) ar 10_1 r)

 

 

B. Applicable Law

lt is “well settled that, in order to establish a defendant’s individual liability in a
suit brought under § 1983, a plaintiff must show . . . the defendant’s personal involvement in the
alleged constitutional deprivation.” Grullon v. Citv of New Haven, 720 F.3d 133, 138 (2d Cir.
2013). “Because vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that
each Govermnent-official defendant, through the official’s own individual actions, has violated

the Constitution.” lgbal, 556 U.S. at 676. “‘Conclusory accusations regarding a defendant’s

339

personal involvement in the alleged violation, standing alone, are not sufficient Vasguez v.

gailly, No. 15-CV-9528 (KMK), 2017 WL 946306, at *11 (S.D.N.Y. l\/lar. 9, 2017) (quoting
Lindsey v. Butler, 43 F. Supp. 3d 317, 329 (S.D.N.Y. 2014)).

Although “supervisors cannot be held liable based solely on the alleged
misconduct of their subordinates,” idg, the personal involvement of a supervisor may be
established by showing that

( 1) the defendant participated directly in the alleged constitutional violation, (2)
the defendant, after being informed of the violation through a report or appeal,
failed to remedy the wrong, (3) the defendant created a policy or custom under
which unconstitutional practices occurred, or allowed the continuance of such a
policy or custom, (4) the defendant was grossly negligent in supervising
subordinates who committed the wrongful acts, or (5) the defendant exhibited
deliberate indifference to the rights of inmates by failing to act on information
indicating that unconstitutional acts were occurring

Colon v. Coughlin, 58 F.3d 865J 873 (2d Cir. 1995).4

 

4 ln Ashcroft v. lgbal, 556 U.S. 662, 677 (2009), the Supreme Court ruled that “a supervisor’s
mere knowledge of his subordinate’s discriminatory purpose [does not] amount[j to the
supervisor’s violating the Constitution.” °‘The Court of Appeals has acknowledged that the
continuing vitality of all the Colon categories [giving rise to supervisory liability] remains
unresolved following labal.” Dunham v. City ofNew York, 295 F. Supp. 3d 319, 331 n.9
(S.D.N.Y. 2018) (citing Grullon v. City ofNew Haven, 720 F.3d l33, 139 (2d Cir. 2013) (stating
that “the Supreme Court’s decision in [lgbal] may have heightened the requirements for showing
a supervisor’s personal involvement with respect to certain constitutional violations,” but

10

 

C. Analysis
The Complaint alleges generally “that defendant Warden Tony Durante of Al\/lKC

knew about {the inmate assaults on Plaintiff'j,” but “failed to take the proper steps after [October
28, 2014] to prevent further attacks on [Plaintiffj.” (Cmplt. (Dkt. No. 2) at 3) The Complaint
further alleges that, at least by January 16, 2015, Durante knew “from reports” that Plaintiff’ s
“court papers W indictment” Were “circulating around [AMKC].” (L at 5)

Conclusory allegations that Durante “knew about” inmate assaults on Plaintiff, or
that he “knew . . . from [unspecified] reports” that Plaintiff"s “court papers” were “circulating
around [the AMKC],” are “insufficient, as a matter of law, to establish [his] personal

involvement.” Sanders v. City of New York, No. 16 Civ. 7426 (PGG), 2018 WL 3117508, at

 

* 10 (S.D.N.Y. June 25, 2018) (citing Alvarado v. Westchester Ctv., 22 F. Supp. 3d 208, 215
(S.D.N.Y. 2014) (“[B]ecause Section 1983 liability cannot be predicated on a theory of
respondeat gpc_r@, . . . a fsupervisory] defendant’s mere receipt of a letter or grievance,
without personally investigating or acting thereon, is insufficient to establish personal
involvement.” (internal quotation marks and citations omitted))); s_e_e_ also Watson v. McGinnis,
964 F. Supp, 127, 130 (S.D.N.Y. 1997) (“[A]llegations that an official ignored a prisoner’s letter

are insufficient to establish liability.”).

 

declining to reach that issue); Reynolds v. Barrett, 685 F.3d 193, 205 n. 14 (2d Cir. 2012) (“We
need not determine if the pattern-or-practice framework can ever be used in a 1983 suit against a
policy-making supervisory defendant, although we note our considerable skepticism on that
question, in light of the Supreme Court’s decision in [lqbal].”)). “The continuing validity of
Colon remains unresolved and the issue continues to be a matter of disagreement among District
Judges within the Circuit.” Dunham, 295 F. Supp. 3d at 331 n.9 (citing Corbett, 2018 WL
919832 at *6 n.5); § also Tavlor v. City ofNew York, No. 16 Civ. 7857 (NRB), 2018 WL
1737626, at *7-8 n.8 (S.D.N.Y. l\/lar. 27, 2018) (“Courts in this district have reached different
conclusions as to whether all or merely some of the Colon factors survive l_qbal.” (citations
omitted)) This Court need not address the issue here, because ~ as discussed below ~ Plaintiff
has not pled facts satisfying any of the Colon factors

11

 

 

Because Plaintiff has not pled facts sufficient to make it plausible that Durante
was deliberately indifferent to the inmate assaults that Plaintiff suf`fered, or the risk of inmate
assaults, Defendant’s motion to dismiss will be granted as to Durante.

III. CLAIMS AGAINST THE CITY. STANLEY. AND WHITAKER

Judge Netburn recommends that this Court dismiss the claims against the City,
Stanley, and Whitaker. (R&R (Dkt. No. 71) at 5-6, 8~11) No party has objected to this
recommendation Accordingly, it is subject to the clear error standard of review.

Plaintiff’s Section 1983 claim against the City is based on its alleged deliberate
indifference to his safety and failure to provide adequate medical care. (Cmplt. (Dkt. No. 2) at
12) ln order for a municipality to be held liable under Section 1983, Plaintiff must plead “(1) an
official policy or custom that (2) causes the plaintiff to be subjected to (3) a denial of a
constitutional right.” Rodriguez v. Winski, 973 F. Supp. 2d 411, 425 (S.D.N.Y. 2013) (citing

Wrav v. City of New York, 490 F.3d 189, 195 (2d Cir. 2007)). Plaintiff may satisfy the “custom

 

or policy” prong by alleging the existence of (l) a formal policy, Monell v. Dept. of Soc. Servs.,
436 U.S. 65 8, 691 (1978), (2) actions taken by a final municipal policymaker that caused the
constitutional violation, Pembaur v. City of Cincinnati, 475 U.S. 469, 483~84 (1986), (3) a
practice so persistent and widespread it constitutes a “custom or usage,” _M_Lell, 436 U.S. at
690-91, or (4) a failure to train or supervise municipal employees that amounts to “deliberate
indifference to the rights of those with whom municipal employees will come into contact,” Q_ity
of Canton v. Harris, 489 U.S. 378, 388 (1989). As Judge Netburn statcs, Plaintiff “does not
allege that'his rights were violated pursuant to a formal policy, a § facth or implied policy, the

decision of a final municipal policymaker, or a failure to train.” (R&R (Dkt. No. 71) at 6)

12

 

 

(footnote omitted)) Accordingly, she recommends that the claims against the City be dismissed
(l_d.) This Court agrees

Plaintiff brings deliberate indifference claims against Whitaker and Stanley for
their actions in connection with the November 6, 2014 and January 16, 2015 inmate attacks he
sufferedl (Cmplt. (Dkt. No. 2) at 14) The statute of limitations for Section 1983 claims is three

years, Pearl v. City of Long Beach, 296 F.3d 76, 79 (2d Cir. 2002), and “accrual occurs ‘when

 

the plaintiff knows or has reason to know of the injury which is the basis of his action.”’5 I_d. at

 

80 (quoting Singleton v. City of New York, 632 F.2d 185, 191 (2d Cir. 1980)). The Complaint is
deemed filed on February 5, 2018.6 Accordingly, Judge Netburn concluded that any claim
regarding conduct occurring before February 5, 2015 is time-barred (R&R (Dkt. No. 71) at 8)
This Court agrees with Judge Netburn’s analysis and concludes that Plaintiff’s claims against
Defendants Stanley and Whitaker must be dismissed as time-barred

IV. LEAVE TO AMEND

With respect to leave to amend, the Second Circuit has cautioned that district
courts “‘should not dismiss [a pr_o § complaint] without granting leave to amend at least once

when a liberal reading of the complaint gives any indication that a valid claim might be stated.”’

 

5 State law governs the limitations period for Section 1983 claims, Connolly v. McCall, 254
F.3d 36, 41 (2d Cir. 2001), and “New York law [does not] toll the statute of limitations due to
lp]laintiff’s imprisonment.” Traore v. Shield, No. 14 Civ. 8463 (ER), 2016 WL 316856, at *7
(S.D.N.Y Jan. 26, 2016) (citing Venticingue v. Brown, No. 09 Civ. 2861 (DLl) (MDG), 2010
WL 1486449, at *2 (E.D.N.Y. Apr. 14, 2010) (“[ljmprisonment does not itself act as a toll for
prisoners bringing § 1983 claims.” (internal citation and quotations omitted)); Fairley v. Collins,
No. 09 Civ. 6894 (PGG), 2011 WL 1002422, at *5 (S.D.N.Y. Mar. 15, 2011) (“New York does
not toll the limitations period for most prisoners’ lawsuits.”)).

6 Plaintiff signed the Complaint in prison on February 5, 2018, and it was filed on the docket on
Febiuary 12, 2018. (Cmplt. (Dkt. No. 2) at 21) Under the prison mailbox ruie, an incarcerated
party’s submission is filed on the date it is placed in the prison mailing system. Houston v. Lack,
487 U.S. 266 (1988). '

13

 

Cuoco v. l\/loritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (quoting Gomez v. USAA Fed. Sav. Bank
171 F.3d 794, 795 (2d Cir. 1999)).
Accordingly, leave to amend is granted.

_C_,(M.J.M

The Court adopts Judge Netburn’s R&R with respect to Plaintiff’ s claims against
the City, Stanley, and Whitaker, and Defendants’ motion to dismiss is granted as to these
Defendants Plaintiff’ s claims against Defendant Durante - for the reasons stated above - are
likewise dismissed The Clerk of Court is directed to terminate the motion (Dkt. No. 23). Any
motion for leave to file an Amended Complaint will be submitted by April 26, 2019. rl`he
proposed Amended Complaint is to be attached as an exhibit to the motion.

The Clerk of Court is instructed to send a copy of this order by certified mail to
M §§ Plaintiff Elvis Sanchez, DIN # 18A3600, Clinton Correctional Facility, P.O. Box 2000, -
Dannemora, NY 12929.
Dated: New York, New York

l\/larch 28, 2019
SO ORDERED.

.r’?

l an nunn
Paul G. Gardephe V
United States District Judge

14

 

